DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species H, drawn to figures 32-34, 36, 37, in the reply filed on November 10, 2021 is acknowledged.  The traversal is on the ground(s) that both species H and I “describe surgical systems that inter alia includes an inventive interaction between outer tube 1312, floating channels 1322, 1324, and end cap 1318”.  This is not found persuasive because the species include mutually exclusive features, such as the channels having fixed (species H) or free (species I) distal ends. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 35-40 are withdrawn for being directed to a non-elected method. Claims 21-34 read on the elected species and remain under consideration in the instant application.
Claim Objections
Claim 29 is objected to because of the following informalities:  claim 29 should recite “the first and second [[of]] flexible elements”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 25 recites the limitation "the first tube" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner evaluated the claim as depending from claim 24 rather than claim 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (US 2007/0093809), hereinafter “Edwards”.
Regarding claim 21, Edwards discloses a minimally invasive surgical system (FIGS. 1-14), comprising: a flexible catheter (18, ¶47) having an inner wall (interior wall of 32), an outer wall (exterior wall of 32), and a first lumen (32, ¶48); and a working space altering system (20/38) positioned at a distal portion of the flexible catheter (FIGS. 4, 8, 10), the working space altering system movable from an insertion position (FIG. 3A/10A) to a working space altering position (FIG. 3B/10B); wherein a distal portion of a first instrument (22/57) and a distal portion of a second instrument (22/57) are movable with respect to the flexible catheter to angled positions within the working space to access a lesion within a body lumen (FIG. 8).  

Regarding claim 23, Edwards discloses the surgical system of claim 22, wherein the first instrument lumen comprises a first tube coupled to a distal end of the flexible catheter (FIGS. 8).  
Regarding claim 24, Edwards discloses the surgical system of claim 23, wherein the second instrument lumen comprises a second tube coupled to a distal end of the flexible catheter (FIGS. 8).  
Regarding claim 25, Edwards discloses the surgical system of claim 24, wherein the first tube is coupled to the flexible catheter along a length thereof (FIGS. 8).  
Regarding claim 26, Edwards discloses the surgical system of claim 25, wherein the second tube is attached to the flexible catheter along a length thereof (FIGS. 8).  
Regarding claim 27, Edwards discloses the surgical system of claim 21, wherein the working space altering system comprises a plurality of flexible elements (24), wherein upon moving the working space altering system to the working space altering position first and second flexible elements of the plurality of flexible elements move from the insertion position to the working space altering position (FIG. 10B).  
Regarding claim 28, Edwards discloses the surgical system of claim 27, wherein at least one of the flexible elements has a rigidity sufficient to stabilize the working space expanding system (¶50-51).  
Regarding claim 29, Edwards discloses the surgical system of claim 28, further comprising an actuator (34) positioned at a proximal region of the flexible catheter (FIG. 3B) and operably coupled to the working space altering system to move the first and second of flexible elements between the insertion position and the working space altering position (¶49).  
Regarding claim 30, Edwards discloses the surgical system of claim 29, further comprising a proximal coupler (40) to retain a proximal portion of the first and second flexible elements and a distal 
Regarding claim 31, Edwards discloses a minimally invasive surgical system (FIGS. 1-14), comprising: a flexible main tube (18) having a first lumen (32), and a working space altering system (20/38) positioned at a distal portion of the flexible main tube, the working space altering system movable from an insertion position (FIG. 3A/10A) to a working space altering position (FIG. 3B/10B), wherein a distal portion of a first instrument (22) is movable within the altered working space to access a lesion within a body lumen (FIGS. 8).  
Regarding claim 32, Edwards discloses the surgical system of claim 31, further comprising: a first tube (57) associated with the flexible main tube, the first tube configured and dimensioned to receive the first instrument for axial movement therein (¶54), the first3Appl. No. 16/688,453Docket No.: 8150.0480C Response Dated November 10, 2021Examiner: CHANG, OLIVIA CReply to Office Action of September 20, 2021TC/A.U. 3775instrument having a longitudinal axis and a distal portion movable to an angled position with respect to the longitudinal axis (FIGS. 8).  
Regarding claim 33, Edwards discloses the surgical system of claim 32, further comprising: a second tube (57) associated with the flexible main tube, the second tube configured and dimensioned to receive a second instrument for axial movement therein (¶54), the second instrument having a longitudinal axis and a distal portion movable to an angled position with respect to the longitudinal axis (FIGS. 8).  
Regarding claim 34, Edwards discloses the surgical system of claim 33, wherein one or both of the first and second tubes are coupled to the flexible main tube along a length thereof (FIGS. 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775